 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrom Machine andFoundry Co.andInternationalMoldersand AlliedWorkers Union, AFL-CIO,CLC. Case 18-CA-4443January 9, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLO-On September 23, 1975, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, BromMachine and Foundry Co., Winona, Minnesota, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended order,as so modified:1.Substitute the following for paragraph 1(d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government-The National Labor Relations Board having found,after a hearing, that we violated Federal law by giv-ing written warnings to, transferring, and dischargingan employee for supporting the Union, and by with-drawing an employee benefit because our employeesvoted for the Union, we notify you that:WE WILL offer full reinstatement to ErnestVanderau on the speed muller or, if that job nolonger exists, to a substantially equivalent one,with backpay plus 6-percent interest.WE WILL remove from our records the writtenwarning notices given to him.WE WILL NOT transfer or discharge any of youfor supporting International Molders and AlliedWorkers Union, AFL-CIO, CLC, or any otherunion.WE WILL NOT issue any of you a warning no-tice, or otherwise discriminate against you, forsupporting a union.WE WILL NOT withdraw, or threaten to with-draw, any employee benefit for voting in favorof a union.WE WILL restore to you the benefit of havingan employee fill the pop machine, and makechange, on company time.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.BROMMACHINE AND FOUNDRY CO.DECISIONSTATEMENT OF THE CASE' In par 1(d) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "in any other manner," the Board traditionallyprovides in cases involving serious 8(a)(3) discrimination conduct, such asthat found here. SeeN L R B. v. Entwistle Mfg. Co,120 F 2d 532, 536 (C A4, 1941);Electrical Fitting Corporation, a subsidiary of I-T-E Imperial Corpo-ration,216 NLRB No 179 (1975). Accordingly, we shall modify the order torequire Respondent to cease and desist from in any other manner infringingupon employee rightsMARION C. LADWIO, Administrative Law Judge: Thiscase was heard at Winona, Minnesota, on May 29-30,1975.' The charge was filed by the Union on January 20(amended at the hearing), and the complaint was issued onApril 2. The case arose when the Company discharged Er-nest Vanderau, who had been active in the successful cam-paign to replace the Brom Foundry Workers Associationwith the Union, which the Company opposed. The primaryissues are whether the Company (a) unlawfully issued Van-derau two discriminatory warning slips after the election,discriminatorily transferred him to a more onerous job,and discharged him when he did not quit, (b) before the1All dates are between June 1974 and May 1975 unless otherwise stated.222 NLRB No. 13 BROM MACHINE AND FOUNDRY'CO.election threatened plant closure and instituted an employ-ee warning system, and(c) after the election encouragedthe circulation of an open-shoppetition,unilaterally with-drew-certain benefits,and threatened to withdraw others,in violation of Section 8(a)(3) and(1) of the National La-bor Relations Act.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filedby theGeneral Counseland the Company,Imake the following,-FINDINGS OF FACT1. JURISDICTIONThe Company, a Minnesota corporation, is engaged inthe manufacture of castings at its foundry in Winona, Min-nesota, where it annually purchases goods valued in excessof $50,000 directly from outside the State. The Companyadmits, and I find, that-it is an employer engaged in com-merce within- the meaning of Section 2(2), (6), and (7) ofthe Act, and that-the Union is, a labor organization withinthe meaning of Section 2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICESA. BackgroundErnest Vanderau, a 58-year-old man, hired in November1967, was injured on- the job sometime in 1968 or -1969,when he was working as a cupola man. (Evidently becauseof negligence-on the-part of Vanderaifs assistant, an ironbar, ropes, pulley, and a bucket-of bricks "came down andhitme on the helmet, landed off my shoulder and wentdown my side..")" Since that time; his arm and shoulderhave "ached more or less continuously," and he has haddifficulty lifting'-and pulling down. He was transferred tovarious jobs in the foundry. Although he was a conscien-tious worker, he was unable to do some of the work as fastas other employees. (It is undisputed that one foreman toldhim that he did his work "too good," and was too slow forthat reason. Apparently his age, as well as his'injury, werealso factors. One foreman told him, "You don't need to tellme. I know-you are suffering. 4 know [your arm] hurts. Ican see that.)"'-Finally in January 1973, the Company assigned him tothe speed muller, telling him (as he credibly testified) that"There is an opening and youcan have this job as long asyou want-it."(Emphasis supplied.) The speed muller waslargely automatic,, and= the job required little physical ef-fort."The credited evidence reveals that he did this job-sat-ber or November, when the Companysuddenly removedhim from the job and transferred him to -the facing muller,where the work was much dirtier and dustier, and requiredmuch physical labor which was difficult for him to per-form. He proceeded to do the work, without complaining.However, on January 17,^without prior warning about hiswork, the Company summarily dischargedhim.The General Counsel contends that Vanderau's, lasttransfer and his discharge, as well as his two union-relatedwarning slips, were discriminatorily motivated and, along75withvarious preelection and postelection conduct, violatedthe Act. The Companydenies that it discriminated againstVanderau,and contends that "the evidence taken as awhole does not-give rise to sufficient anti-Unionactivity soas to amount,to a violationof therights guaranteed inSection 7."B. Alleged- Coercion1.Preelection conductMembers of the Brom Foundry Workers Association(the certified bargaining representative) voted 29 to 1 onJuly 30 to affiliate with the Union. On August 1, the Unionrequested in writing that the Company meet with certainunion officials "and designated representatives of the for-new collective bargaining agreement. The Company filed apetition for an election, which was held on September 26and which resulted in a vote of 20 for the Union, 15 for theAssociation, and 3 challenged ballots. The Union was cer-tified, in a production and maintenance unit.The Company opposed the Union during the preelectioncampaign. It posted on the-bulletin board a notice whichconcluded, "Think for yourself-VOTE AGAINST JOINING THEINTERNATIONAL." President Paul Brom read, and mailed toeach-employee, a speech which included the statement,"Right now, I think you should understand that Leo[Brom] and I and the rest of management are strongly op-posed to having the International Union in our company."In, a second speech, Paul Brom stated, "Men, I cannot bemore serious. We really feel an International Union in thissmall plant would be a disastrous thing for both you andthe company." (Nothing in the speeches is alleged to-,vio-late the Act.)The complaint,(as amended at the hearing) alleges thatabout August 1 (the date. of the Union's bargaining re-quest), the Company "instituted an employee warning sys-tem and began issuing warning slips to employees" because,of their selection of the Union. However, the,undisputedevidence establishes that the employee warning noticeforms were ordered in early June, a number of weeks be-fore the employees' union affiliation- vote, and that theywere intended primarily to keep an accurate record of tar-diness and absenteeism. Although the slips were later used-in connection with Vanderau's union activity, I find thatthere is insufficient, evidence to support the allegation thatthe warning system was unlawfully established.Sometime- during the election campaign, patternmakerRobert Brom (President Brom's son) told an employee thatif the Union did not go through, the company would prob-ably keep this plant running and,also build another one,but that if the Union-won, the Company would cut downproduction at this plant and lay off about 12 peopleinclud-ing Vanderau.The General Counsel contends that, RobertBrom, as son of the president, is an agent of the Company,and that the layoff threat constitutes unlawful coercion onthe part of the Company.,Tbe Coinpany;denies this, point-ing,out -that Robert Brom was- in -the bargaining unit, thathe signed a union card, that the'statement was,made to acoemployee after work over a glass of beer, and that thereis no evidence that Robert was acting as agent of the Com- 76DECISIONSOF NATIONALLABOR RELATIONS BOARDpany.I agree with the defense,and find that the GeneralCounsel failedto prove either thatRobert Brom was, orthat the employees were given reason to believe that hewas, speaking for management in making the statement. Itherefore find thatthe Companywas not responsible forthe statement.Also beforethe election,in a casual conversation duringwork,the subject of plant closures was raised.As crediblytestifiedby employee Joseph Brabbit, "When you're work-ing andyou go by somebody, a wordis said and all of asudden you getstartedon a subject." Brabbitasked Fore-man LambertStyba if he thought the foundry would beclosed becauseof the Union and Styba said he "wouldn'tput it pastthem." The complaintalleges that this statementwas unlawful coercion.I disagree, and find thatin the con-text of thestatement, it was clearto the employee that itwas not a threat of closure,and thatthe foreman was notspeaking for management.2.Postelection conductFor about 16 years before the election,maintenanceman Richard Hartwick filled the pop (cold drink)machine,and gave the employees change, on company time. (Netproceeds from the machine went to the employees.) OnSeptember 27, the day after the election,SuperintendentWilliam Armstrong told Hartwick that President PaulBrom and Vice President Leo Brom had given instructions"that from now on I would have to fill the pop machine onmy own time and make change on my own time." (Al-though Armstrong did not impress me as being a trustwor-thy witness,I note that he did admit telling Hartwick thatthe pop machine could no longer be filled,and changewould no longer be made, on company time.)That af-ternoon,as Vanderau(the union observer at the electionthe day before)was leaving the plant, Leo Brom shouted tohim, "Aren't you going to put any pop in the machine? It'sempty, you know. . . . It's not going to be put in on com-pany time.Don't you care about the men?You're the sec-retary."(Vanderau had served as secretary of both the as-sociationnegotiating committee and later the unioncommittee.)At themorning break, near this same time,employee Larry Wick told Foreman Styba that "it waskind of serious, they're trying to take the pop away fromus." It is undisputed that Styba responded, "If you want toplay union,you'll have to play union all the way." I find itclear that this sudden withdrawal of the benefit-requiringthe filling of the pop machine on an employee's own timeand depriving employees of the use of the machine in thehot foundry when the machine ran out or when the em-ployees did not have change-constituted a reprisal for theemployees'union vote at the electionthe daybefore, andconstituted an interference with their-Section 7 rights, inviolation of Section 8(a)(1) ofthe Act.It is also undisputed that after the election, ForemanStyba approached employee Stanley Grzybowski (the an-tiunion former association president) :and two other em-ployees who were standingby thepop machine.As one ofthe employees(Brabbit)credibly testified,Styba told themthat there would be a loss of benefits,and specifically stat-ed that there would not be any more employee insurance.Styba also made evidently the same comment about insur-ance to employee Evarist Sobotta in the grinding room.Styba came in and told Sobotta,who was grinding along-side employee Wick,"something about insurance." ThenWick overheard Sobotta respond,"It doesn'tmake any dif-ference because my wife has it where she works." I findthat these statements by the foreman were made in reprisalfor the union vote,and violated Section 8(a)(1) of the Act.When employee Grzybowski,the antiunion former offi-cial of the Association,was called as a General Counselwitness, he testified that after the election (on Monday,September 30), he asked President Brom"if I could haveDoris[an office secretary]type a heading," that"I wantedto go around with a petition."Brom said,"0. K. I'll tellher." (Brom evidently was aware that Grzybowski plannedto circulate the petition on company time,because previ-ously, Brom had assigned him to passing around a petitionto determine if the employees wanted to work straight timeon a particular Saturday in exchange for taking anotherday off.)After the secretary helped word and typed theheading on an open-shop petition(asking the Company tokeep the shop open),Grzybowski placed the petition on acompany clipboard and spent parts of 2 days circulatingthe petition in the plant and after work.He solicited em-ployees at work,on company time, without any objectionfrom the Company. As he went around the plant on hisjob, "whenever I saw a man, if I had a minute or so, Iwould stop right there."He approached employees Van-derau and Hartwick at work about 11:50 that Mondaymorning, showed them the petition with about 19 or 20names on it, and said,"Idon't suppose either one of youwill sign this,will you?"They both said no.At the end ofthe day,the petition was left in the office for safekeeping.On the third morning,when Grzybowski went to PresidentBrow's office to pick up the petition(to give to a privateattorney for filing with the Board),Brom asked him howmany names he had,and he answered that he did notknow, he had not counted them.The complaint alleges that the Company "assisted andencouraged an employee in the preparation and circulationof a petition for an open shop." Although the circum-stances may be suspicious,the General Counsel has failedto prove that the Company did more than permit a nonsu-pervisory office employee to help word and to type theopen-shop petition,permit the antiunion former associa-tion official to circulate the petition on working time, andkeep the petition in the office overnight for safekeeping.Insofar as the evidence establishes,the antiunion employeeinitiated the preparation of the petition,circulated it with-out the participation of the management, and arranged forits filing.I therefore find that the General Counsel hasfailed to prove that the Company unlawfully assisted orencouraged the preparation or circulation of the petition.However, I take into consideration the great disparity be-tween the Company's actions in permitting the circulationof this antiunion petition on company time and its actionsin givingVanderautwo warning notices for union-relatedactivity,as discussed later. BROM MACHINE AND FOUNDRY CO.77C. Discrimination Against Vanderau1.His protected and union activitiesThe Company indicated its displeasure with Vanderau'sprotected concerted activities when he was secretary of theassociation committee.He was the most active member ofthe committee.He pressed the Companyfor wage increas-es when the employees' 6-monthraiseswere due, and wastold once to leave the meeting when sucha raise was beingdiscussed.After he went to an out-of-town plant at therequest of other employees to get a copy of aunion agree-ment, to verify the accuracy of one furnished to the com-mittee,Vice President Leo Brom told the committee, "Iwas shocked this morningto realizethat anyone wouldquestion our honesty ... about the Prospect contract andsomeonein this foundry was up to Prospect." He statedthat as soon as the person at the Prospect foundry returnedfrom vacation, and "we find out for sure" who went upthere, "we will decide as to what punishment or discipli-nary action we will take."Itwas Vanderau who signed and posted a notice on thebulletin board, announcing the Association's July 30 meet-ing at the Labor Temple, where he told the members thatthey were getting about $1,000 a year less at the Company,and the members voted in favor of affiliation with theUnion. As indicated above, Vanderau was specificallynamed as an employee representative of the Union in theUnion's August 1 bargaining request. Vanderau was activein the election campaign, and served as the Union's elec-tion observer. As previously mentioned, Leo Brom singledVanderau out and taunted him concerning the welfare ofthe employees after unilaterally withdrawing the pop-ma-chine-filling and change-making benefit on the day follow-ing the Union's victory at the election.It is clearthat the Company associated Vanderau withthe replacement of the favored Association with the disfa-vored Union.2.The first warning noticeOn October 11, less than 2 weeks after the Companypermitted an antiunion employee to spend parts -of 2 dayscirculating an open-shop petition in the plant, the Compa-ny gave union committeeman Vanderau a written warningnotice for giving one employee one piece of paper, an-nouncing a union meeting. General Superintendent Arm-strong admitted that when Molding Foreman George Thil-many came to him and reported that Vanderau had given aunion slip to employee Rolland Hansen on company time,"we went in and talked to Leo Brom and he instructed meto make out the warning slip and issue it to Ernie Vander-au." The written warning, which indicated that it was the"1st Notice" for "Doing non Company business on compa-ny time," was, the first such warning ever given for suchconduct. Vanderau had handed the slip to Hansen in pass-ing,without stopping to talk or interrupting Hansen'swork.In an effort to justify this use of the new-warning system,Foreman Thilmany gave testimony which I find was clear-ly fabricated.He claimed that before he learned aboutVanderau handing employee Hansen the union slip, hepersonally saw Vanderau standing and talking to two otheremployees for "about ten minutes," keeping them fromtheir work. Surely if this had actually happened, the warn-ing notice would have been given for such work interfer-ence, not for handing out the one union slip without stop-ping to talk.I find that the first warning notice was given in reprisalforVanderau's union activity, in violation of Section8(a)(1) ofthe Act.3.His discriminatory transferIn October, facing muller Carlos Calhoun,age 63, placedhis bid for a molder's job, but Superintendent Armstronglater told him that he was not qualified to become a mold-er. Then, as Calhoun credibly testified, he asked for a high-er wage scaleon the facing muller jobto "help me out on mysocialsecurity in later years." Armstrong instead offeredhim the speed muller job (held by Vanderau), without anywage increase.Calhoun accepted the .offer, and Armstrongordered Vanderau to take the facingmullerjob-despiteArmstrong's promise to Vanderau in January 1973 (beforehis union activity) that he could have the speed muller job"as long as you want it."In sharp contrast to this credited testimony by facingmuller Calhoun, Superintendent Armstrong claimed thatCalhoun stopped him, said "I have had a backache forabout a week now and it is getting worse," and asked forthe speed muller job. (Calhoun credibly testified that heinjured his back 5 or 6 years ago and "it did bather me alittlebut not so much because I asked for theraise in thenext bracket to stay on the [facing muller] job really." )Armstrong claimed that he told Calhoun, "Well, you haveseniority over Ernest Vanderau," and proceeded to transferVanderau from the speed muller to thefacing muller. Simi-larly,President Paul Brom claimedon cross-examinationthat the transfer was "beyond our control" because Cal-houn wanted the speed muller job and he had more senior-ity. (To the contrary, I note that the most recentassocia-tionworking agreement contained no seniority bumpingrights, and the new union agreementwas not signed untilthe following April.) Neither Armstrongnor Paul Bromimpressedme asbeing a candid witness, and I discredittheir testimony that Calhoun asked for the speed mullerjob.When notified of the sudden transfer, Vanderau askedfor a meeting with management. "I figured I could notpush . _ . or tip the facing buckets" (because of his on-the-job injury to his shoulder and arm). Superintendent Arm-strong first agreed to have a ,meeting when President PaulBromreturned.However, later that morning, ForemanThilmany advised, "Paul told me to tell you there will beno meeting with management. The transfer will be madeand if I have any questions to contact my businessagent."Vanderau later asked Armstrong about ameeting,' andArmstrong said, "No, and if you have any questions, con-tact your business agent."As an additonal defense for requiring Vanderauto trans-fer off the speed muller job, the Company contends that it"legitimately felt that the employee Vanderau could not -78DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperly operate the speed muller." To the contrary, I findthat the -preponderance of the credible evidence shows thatVanderau was a satisfactory speed muller. There were diffi-culties in operating the speed muller (such- as sand conungtoo wet from the silo, the sand failing to drop from the silo,and the automatic equipment not working properly), butthese were not the fault of the operator. I note that at onepoint, Superintendent Armstrong claimed that the Compa-ny discussed discharging Vanderau in June, but decided toleave him on a little longer because "we couldn't get thehelp." Yet, President Brom was not aware of any purport-ed reason for later transferring Vanderau, other thanCalhoun's greater seniority. I draw the inference that un-lessArmstrong's testimony about an earlier discharge dis-cussion is a mere fabrication, the discussion concerned hisprotected activity as an association committeeman, not hiswork.-Also in its brief, the^Company contends that "There isabsolutely nothing in the record to establish that the trans-fer resulted in a more onerous working condition for theemployee Ernest Vanderau." To the contrary, the speedmuller operated largely automatically, at a constant speed;whereas the facing muller required the manual mixing ofthe ingredients, the handling of 50- and 100-pound bags,heavy buckets, and hoists, and "Every time they dumptheirmixtures, then the dust would come up in a cloud,"requiring -the use of a mask to avoid breathing the dust.I find that the, Company transferred Vanderau to themore onerous facing muller job in the hope that he wouldquit, and thereby discriminated against him in violation ofSection 8(a)(3) and (1) of the Act.4. The second warning noticeDespite his-industrial injury, making the facing mullerwork quite difficult for him to perform, Vanderau workedon the job without complaining-while continuing hisunion activity.In January, after Vanderau was on the job several weeks,the Company took the word of another employee, withoutany investigation, and decided to give Vanderau -a secondwarning notice. Superintendent Armstrong testified that on.January 9, about 11:45 a.m., employee Louis Wera came tohis office and complained to him about being "harassed"and "bugged" by Vanderau about joining the Union orabout taking Wera's name off the open-shop petition. Thenabout 12-45, Wera returned and complained that Vander-au was doing-it again. "So I said, `Well, all right, I will issuehim a warning slip on that."' (The warning notice, marked"2nd Notice," read, "Harassing an employee to join theunion during working his, this happened at 11:45 A.M. &12:45 P.M. on 1/9/75." Thus, according to this testimony,Armstrong decided to give this second warning (the lastwarningbeforedischarge),withoutevengettingVanderau's version of what happened. Thereafter Vander-au "explained it to me that he wasn't harassing the man,that he just said something to him and went right backabout his job," but Armstrong refused to revoke the warn-ing.-Vanderau, who impressed me as a conscientious, forth-right witness, credibly testified that about 11:45, employeeWera stopped by, presumably "just-killing time," and saidsomething about the Union. (Wera was already a member.)"I said, `Well, Louis, when are you going to take yourname off of this list?"' Wera said nothing more and left.Then about an hour later,' Wera returned and said, "Giveme one good reason why I should take my name,off of thatpetition."Vanderau replied, "If the Union goes throughwith the contract and we get a pension you stand to getroughly $50 a month for the rest of your life." Wera said hedid not need the money, to forget it, and left. (FindingVanderau to be the more trustworthy witness, I discreditWera's version of the conversations, and his claim that hewas- working on the muller the first time, and checking itout-the second.)I find that the Company was seeking a pretext for'dis-charging Vanderau, and discriminatorily gave him the sec-ond, January 9 warmng notice because of his union activi-ty, in violation of Section 8(a)(1) of the Act.5.His, summary dischargeThe facing muller job was not only dirtier and morephysically demanding, but it involved more difficulty in itsperformance. The molders requested facing sand of differ-ent moisture content for different types of molds; the jobrequired the mixing of special sand, such as for the air setcores; and hoists would sometimes not be available to sup-ply the regular facing sand to the molders when the specialsand was being mixed. However, despite his physical painin performing the heavy work, Vanderau was told by mostof the molders that he was doing better than most of theprevious facing muller operators had done. --There was a continuing problem of getting the facingsand dry enough not to cause damage to the molds, yet wetenough-particularly. on molds with a complicated pat-tern-to make a tight mold.-Finally on January 16 or 17,theCompany began an experiment to standardize themoisture content of the facing sand for all molds. ForemanThilmany instructed Vanderau to keep the content from3.3 to 3.6 percent. On January 17, the molders were using acomplicated pattern, requiring a wetter mix, and com-plained about the sand being too dry when they found that"themolds aren't standing up, they're crumbling, we'rehaving more waste or throwaways than, anything else."Thilmany took a sample of the facing sand, and it tested3.6 percent, -the top limit-which- the Company had set. Fi-nally,as employee Donald Marin credibly testified, hecomplained to Superintendent Armstrong that the sandwas too dry and that the molds were tearing up. Armstrongresponded, "Yes, the sand is too dry and you know whosefault it is."Marm said no; and Armstrong stated, "Youknow, the guy in the back room, that guy" (referring toVanderau), and returned to his office. That afternoon, theCompany called Vanderau and two other union commit-teemen in the office. Armstrong repeatedly stated thatwhat he had to say had nothing to do with the Union and,as Vanderau credibly testified, stated that "after 3:15, Er-nie will no longer be with us. He can't do his work and hewon't 'take instructions but it [has] nothing to do with theUnion..... The castings are rough. The sand is too wet.That makes the castings rough. He takes longer to grind BROM MACHINE AND FOUNDRY CO. -79[where he worked before going on the speed muller in Jan-uary 19731. We can't get the work out: The customers arenot getting the castings on time. So we are letting him go."Superintendent Armstrong and Foreman Thilmany gaveconflicting testimony about the discharge. On cross-exami-nation,Armstrong variously testified that the molders'complaints that the-sand was -too dry entered into the deci-sionto discharge Vanderau; that the moisture of the facingsand was "so high," and Thilmanycame in"and told methat [Vanderau] just refused to follow instructions"; thatno,the molders didnotcomplain that the sand was too dryat this period of time; that the molders "thought" it wastoo dry; that Vanderaudidproduce the facing sand "in theafternoon on the 16th- and the 17th -the way he was - in-structed"; that "I didn't hear any complaints" about that;that "I didn't hear- none of them complaints [that the sandwas too dry]. George Thilmany might have, their moldingforeman might have heard some of them"; that yes, he didhear about the complaints; and yes, the complaints by themolders that the sand was too dry did have a bearing onhis decision to discharge Vanderau. (When giving these an-swers, he appeared to be attempting to fabricateanswerswhich would sound plausible, rather than reporting accu-ratelywhat had happened.)Foreman Thilmany-completely ignoring themass com-plaining on January 17 about the sand being too dry-testified' that only once in January, about 2 days beforeVanderau's January 17 discharge, did any molders com-plain about the facing sand being too dry_ He claimed thatabout a week before the discharge, Vanderau had the sandso wet that it caused a blow hole on a large mold (requiringthe mold to be scrapped, at the cost to the Company of$425). He testified that he did not mention it to Vanderaubecause "I didn't think of telling him." He then changedhis testimony, stating "I didn't really think it would domuch good." He thereafter testified that he did not knowwhether he did not think about mentioning it to Vanderau,or whether he did think about it but decided not to men-tion it. I discredit this testimony about Vanderau mixingthe facing sand so wet in the last week of his employmentthat it caused the scrapping of a large mold. I also discredithis testimony that Vanderau would not follow his instruc-tions concerning the moisture content of the sand, and hisclaim that he told Armstrong that Vanderau "just will notdo what I tell him and to me it looks like he seems to bedoing it intentionally." Not only did Armstrong, at onepoint, testify that Vanderau was following Thilmany's in-structions at the time of the discharge, but he also testifiedthat there was "no specific act of misconduct on the part ofVanderau" between his January 9 (union-related) warningnotice and his January 17 discharge which "specifically ledto the discharge." (At another point, Armstrong claimedthat "it wasn't just that specific day [January 17]. It was thedays in the last seven years that had built up, that is thereason we discharged him.") Thilmany, as well as Arm-strong, denied that Vanderau's union activity had anythingto do with his discharge. I discredit the denials.After carefully weighing the foregoing and all the othertestimony, and after considering all the circumstances, Ifind that the Company was seeking a pretext for discharg-ing.-Vanderau when he continued to work on the facingmuller job despite his injured arm and shoulder. I furtherfind that the foregoing and other conflicts in the testimonygiven by Superintendent Armstrong and Foreman Thilma-ny resulted largely from their efforts to conceal theCompany's discriminatory motivation for discharging Van-derau.Accordingly I find that the Company discriminatorilydischarged union committeeman Vanderau because of hisunion and protected concerted activity, including' his suc-cessful efforts in the campaign to replace the -Associationwith the Union, and that Vanderau's discharge-as well ashis earlier transfer to the onerous facing muller job-vio-lated Section 8(a)(3) and (1) of the Act.-CONCLUSIONS OF LAW-1.By discriminatorily transferring Ernest Vanderau to amore onerous job and thereafter discharging him from thatjob on January 17, because of his union and other concert-ed protected activities, the Companyengaged inunfair la-bor practices affectingcommercewithin themeaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the Act.2.By giving Vanderau two warning notices in reprisalforhisunion activity, the Company violated Section8(a)(1) of the Act.3.By unilaterally withdrawing the employee benefit ofhaving a maintenance man fill the cold drink machine andmake change on company time in reprisal for the employ-ees'union vote at the election the day before, and bythreatening to discontinue the employees'insurance, theCompany further violated Section8(a)(1).REMEDYHaving found that the Respondenthas engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe Act.The Respondent having discriminatorily transferred anemployee from the speed muller to a more onerous jobfrom which he was later discharged, I find it necessary toorder the Respondent to offer him full reinstatement to thespeed muller job, with backpay computed on a quarterlybasis plus interest at 6 percent per annum as prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962),from dateof discharge to date of proper offer of reinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 80DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER2Respondent, Brom Machine and Foundry Co., Winona,Minnesota, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Transferring, discharging, or otherwise discriminat-ing against any employee for supporting InternationalMolders and Allied Workers Union, AFL-CIO, CLC, orany other union.(b) Issuing a warning notice to any employee in reprisalfor his union activity.(c)Withdrawing, or threatening to withdraw, any em-ployee benefit because of employees' union support.(d) In any -like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Ernest Vanderau immediate and full reinstate-ment to his former job as speed muller operator or, if thatjob no longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges, and make him whole for his lost earnings in the man-2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ner set forth in the Remedy.(b)Expunge from its records the written warning no-tices given to him.(c)Restore to the employees the benefit of having thepop machine refilled, and change made, on company time.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e)Post at its plant in Winona, Minnesota, copies of theattached notice marked "Appendix." 3 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 18,after being duly signed by Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-anly posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed mso-far as it alleges violations of the Act not specifically found.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the noticereading "Postedby Orderof the National LaborRelationsBoard" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."